uniform issue list department of the treasury internal_revenue_service washington d c tax exempt and ber or tes noy tep rat yt i attention legend employer a employer b board c county d county e state m agreement f agreement g statute o statute p plan x dear a is in response to your request for this ruling dated date as supplemented by additional correspondence dated date date august authorized representative as to whether contributions made by employer a on behalf of certain employees to plan x are considered contributions by an agency_or_instrumentality of state m or political_subdivision thereof for purposes of sec_414 of the internal_revenue_code the code september submitted your and by you have submitted the following facts and representations plan x provides retirement disability and spousal benefits state m maintains plan x plan x is a contributory defined_benefit_plan to certain peace officers and firefighters a governmental_plan intended to qualify under code sec_401 as applicable to defined in code sec_414 employer a is the law enforcement agency for employer b a federally recognized band of indians employer a exercises the powers of a state m law enforcement agency pursuant to statute p a in the state m legislature authorized employer a upon complying with certain statute p requirements to exercise the powers of a state m law enforcement agency to appoint state licensed peace officers and to grant those officers the same powers as peace officers employed by local units of government employer a has exercised the powers of statutory requirements in these are the full powers of arrest and to charge a person with the duties of preventing and detecting crime and enforcing the general criminal laws of these are the same powers the legislature of state m has granted law state m enforcement agencies of state m and its local units of government employer a performs the functions of preventing and detecting crime and enforcing the general criminal laws on behalf of state m and county d a political_subdivision of state m law enforcement agency since meeting these state m employer a’s peace officers are required to meet the same licensure and training standards as peace officers appointed by other law enforcement agencies of state m and its local units of government statute p defines a peace officer as an employee or an elected or appointed official of a political_subdivision or law enforcement agency who is licensed by board c charged with the prevention and detection of crime the enforcement of the general criminal laws of the state and who has the full powers of arrest like every other law enforcement agency in state m and its local units of government employer a can only appoint peace officers licensed by state m state m regulates the training education standards of conduct and other standards relating to employer a’s peace officers through the licensing process the state m legislature created board c to set training and licensing standards for peace officers in state m board c is mandated by the legislature to promulgate rules governing peace officers relying upon this statutory mandate board c has promulgated voluminous rules governing the education licensure and continuing education of peace officers included are rules governing the certification of schools delivering peace officer training the minimum educational requirements for peace officer license applicants and rules governing the licensure examination itself including the eligibility requirements for sitting for the exam also included are the specific rules setting forth the requirements for maintaining a peace officer license to receive a renewal of their license officers must certify that they have completed hours of continuing education classes approved and accredited in addition officers must uphold the specific by board c during a three year period standards of conduct promulgated by board c failure to meet these standards of conduct may result in the suspension or revocation of the officers’ license by board c to maintain their state licenses employer a’s peace officers are required to comply with state m’s statutes and board c’s rules governing licensure training continuing legal education and standards of conduct these are the same standards that apply to other peace officers appointed by all other law enforcement agencies of state m and its local units of government statute p also requires employer a to enter into mutual aid cooperative agreements with the county d sheriff under statute o to define and regulate the provision of law enforcement services statute p only grants concurrent jurisdictional authority to employer a and its peace officers in very limited circumstances employer a has entered into agreement f with the county d sheriff pursuant to statute o among other things agreement f grants ultimate discretion to control any designated crime scene to the county d sheriff or officer in charge of the county d sheriff's department and requires employer a’s peace officers to undertake the commands of the county d sheriff employer a’s peace officers and county d’s deputy sheriffs provide backup to each other agreement f also stipulates that the geographical authority of employer a is specifically governed by statute p in addition to exercising the routine powers of a state m law enforcement agency within county d employer a provides back-up to the sheriffs department of county e pursuant to statute o counties d and e amongst other counties of state m have signed agreement g which authorizes peace officers from one county to assist officers in another county upon request such assistance must be for major emergency or public safety concerns and not for routine law enforcement duties or to substitute for active personnel of the requesting county while both counties d and e are signatories to agreement g employer a is not a major emergency or public safety concern when assistance in another county is requested the sheriffs department in county d makes the determination as to whether county d’s sheriff's personnel or employer a’s personnel respond to in the event employer a’s peace officers are asked to provide backup to county e is done so it pursuant to a separate agreement agreement f between county d and employer a thus in instances where employer a’s peace officers are providing backup to county e they are still working under the supervision and control of the county d sheriffs department the event a responding county furnishes law enforcement officers to a requesting county such officers remain under the direction and control of the responding county in agreement g as stipulated in many of the law enforcement tools utilized by employer a’s peace officers are controlled by county d ail criminal background checks performed by employer a are through the database maintained by county d employer a’s peace officers are dispatched to emergencies through the dispatch service operated controlled and maintained by county d statute p places responsibility for receiving and jailing persons arrested by employer a’s peace officers with the sheriff of the county in which the violation occurred accordingly employer a’s peace officers work with and deliver to the respective county jails individuals they arrest those arrested do not remain with employer a statute p places responsibility for prosecuting and initiating petitions for any persons arrested investigated or detained by employer a’s peace officers with the county d attorney's office employer a under agreement f has agreed to work under the direction of the county d attorney’s office in performing supplemental investigations interviewing witnesses and executing all necessary process including search warrants a small portion of the funds for employer a’s operating budget comes from federal and state grants the remainder is funded by employer b the state m legislature authorized employer a’s peace officers to become members of plan x contingent on the service ruling that employer a is an agency_or_instrumentality of state m for purposes of enforcing state law and that contributions made by employer a to plan x on behalf of its peace officers are contributions to a governmental_plan within the meaning of code sec_414 based on the foregoing you request a ruling that contributions to plan x made by employer a on behalf of its peace officers are considered contributions by an agency_or_instrumentality of state m or political_subdivision thereof for purposes of code sec_414 sec_414 of the code provides that plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing a governmental_plan means a revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that a governmental entity or entities exercise over the organization's everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency_or_instrumentality of a government the mere satisfaction of one or not necessarily determinative of the factors is all in revrul_89_49 the service ruled that the retirement_plan discussed in the ruling was not a governmental_plan within the meaning of sec_414 of the code because among other reasons the degree of control which the municipalities exerted over the entity in its everyday operations was minimal in this case employer a performs the functions of preventing and detecting crime and enforcing state m’s general criminal laws on behalf of state m and county d employer a works with the county d sheriff pursuant to agreement f it works with county d and other county jails to receive individuals arrested by employer a's peace officers employer a works with and for the county d attorney's office in preparing complaints performing supplemental investigations and serving process in this regard employer a’s authority to exercise the powers of a law enforcement agency has been granted by statute p the exercise of that power is subject_to conditions imposed by statute these conditions include subjecting employer a's peace officers to the same tort liability and data disclosure requirements as state m’s other law enforcement agencies the state has the authority to revoke employer a’s ability to act as a law enforcement agency at any time the state has the power to and does heavily regulate the training education licensure and standards of conduct of employer a’s peace officers through board c control and supervision of employer a is vested in state m and county d through its sheriff and county attorney according to agreements f and g when personnel of employer a provide backup law enforcement services to county d or county e employer a’s peace officers are still under the control and supervision of county d pursuant to statute p state m has the ultimate control and supervision of employer a it has granted employer a the authority to exercise the powers of a law enforcement agency to appoint peace officers and to allow those officers the same powers as peace officers employed by local units of government employer a is distinguishable from the entity described in revrul_89_49 state m and its political_subdivision county d control the scope and conditions pursuant to which employer a may operate as a law enforcement agency state m controls all aspects of employer a’s peace officer's qualifications and licensure state m and county d control all aspects of employer a’s operations including authorizing arrest powers the emergency dispatch and criminal background checks the ultimate control of the crime scene the detention of those arrested by employer a's officers controlling the types of investigations to be performed and when and how process is served state m and county d not employer a decide whether those arrested should be prosecuted thus state m and county d exercise a significant degree of control_over the operations of employer a accordingly we conclude that contributions to plan x made by employer a on behalf of its peace officers are considered contributions by an agency_or_instrumentality of state m political_subdivision thereof for purposes of code sec_414 and the participation in plan x by employer a’s peace officers will not adversely affect the status of plan x as a governmental_plan within the meaning of sec_414 or no opinion is expressed as described above under any other provisions of the code to the federal tax consequences of the transaction the above ruling is based on the assumption that plan x will be otherwise qualified under sec_401 of the code and the related trust will be tax exempt under sec_501 this ruling is directed only to the specific taxpayer employer a that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent s a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office t ep ra t1 if you have any questions please call at sincerely manager hy employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
